Citation Nr: 9907043	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for disabilities of the 
feet.  

3.  Entitlement to service connection for a pulmonary 
disability.

4.  Entitlement to service connection for residuals of 
injuries to the upper extremities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1949 to June 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for bilateral defective hearing, 
disabilities of the feet, a pulmonary disability, and 
residuals of injuries to the upper extremities.  Hearings 
were held before a hearing officer at the RO in October 1995 
and before a traveling Board Member in October 1996.  
Transcripts of those hearings are on file.


REMAND

In its March 1997 remand, the Board, in part, directed the RO 
to arrange appropriate VA examinations, such as audiologic, 
pulmonary, orthopedic, podiatric, dermatologic, and 
peripheral vascular, to determine whether appellant has 
currently manifested defective hearing, a pulmonary 
disability, and disabilities of the feet and upper 
extremities, and if so, their etiology.  However, although 
August 1998 VA audiologic, pulmonary, dermatologic, and 
peripheral vascular examinations were conducted, the 
examination reports were rather cursory and inadequate, 
particularly since the examiners did not opine as to the 
etiology of any defective hearing, pulmonary disability, and 
disabilities of the feet and upper extremities (i.e., whether 
they are causally or etiologically related to service).  It 
is also unclear from the examination reports whether the 
examiners actually reviewed the claims folder prior to 
examining appellant, as ordered in the Board's remand.  It is 
noted that reference was made to the presence of the claims 
folder, however service medical records were not found.  Such 
records are, at least in part, located in the claims folder.  
Moreover, the evidentiary record does not indicate that VA 
orthopedic and podiatric examinations were, in fact, 
conducted or even scheduled; and the upper extremities were 
not examined.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the Board pointed out in its March 1997 remand, the 
earliest post-service clinical records currently associated 
with the claims folder are dated in the 1990's, more than 
four decades after service; and these records, which are 
primarily VA clinical reports, were submitted to the RO by a 
VA medical center.  Pursuant to that remand, although in 
March 1997 the RO requested additional VA clinical records, 
it requested records dated since June 1995; not records dated 
earlier than the 1990's as ordered in the Board's remand.  
Since the RO still has not requested any VA clinical records 
dated earlier than the 1990's, it remains unclear whether 
there might be additional, relevant VA clinical records dated 
more proximate to service.  See Stegall.  

Additionally, as the Board pointed out in its March 1997 
remand, in October 1955, the RO contacted the service 
department to request appellant's service dental records.  In 
response to that request, some service medical records, in 
addition to the requested service dental records, were 
provided by the service department and associated with the 
claims folder.  However, since a formal request for service 
medical records did not appear to have been made and it was 
unclear whether all available service medical records were 
obtained and associated with the claims folder, the Board, in 
its remand, directed the RO to request the service department 
to search for any additional service medical records.  
Pursuant to the Board's remand, in March 1997 the RO 
requested additional service medical records from the service 
department.  In response thereto, in April 1997, the service 
department requested that the appellant complete and submit 
"Form 13075."  However, although the RO sent letters to 
appellant in May 1997 and July 1998 requesting him to 
complete and submit "Form 13075" as well as "Form 13055", 
it does not appear from the evidentiary record that he has 
submitted such forms.  Since the case is being remanded for 
other reasons, it is the Board's opinion that appellant 
should be afforded another opportunity to assist the RO in 
obtaining such records.  


Accordingly, the case is again REMANDED for the following:

1.  The RO should again request the 
service department to search for any 
additional service medical records, 
including clinical (hospital inpatient) 
and outpatient records.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  
The RO should request the National 
Personnel Records Center (NPRC) (or any 
other appropriate organization) to state 
in writing whether it has searched all 
applicable secondary sources for such 
records.  If NPRC (or any other 
appropriate organization) has not 
searched alternative sources, the reason 
should be stated for the record.  If the 
reason is that NPRC (or any other 
appropriate organization) is unable to 
search alternative sources without a 
completed "Form 13055" or other 
information, then the RO should request 
appellant to complete and submit this 
form or other information.  In the event 
that NPRC (or any other appropriate 
organization) has not searched 
alternative sources and appellant has 
submitted this form or it is possible to 
search without this form from appellant, 
then this should be done, and the 
measures undertaken should be 
specifically recorded.  Any such records 
should be obtained and associated with 
the claims folder.

2.  Any additional, relevant VA medical 
records should be obtained and associated 
with the claims folder, including, but 
not limited to, those from the Biloxi, 
Mississippi VA Medical Center dated prior 
to the 1990's.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  The RO should arrange appropriate 
examinations, such as orthopedic, 
podiatric, dermatologic, and peripheral 
vascular, to determine whether appellant 
has currently manifested disabilities of 
the feet and upper extremities, and if 
so, their etiology.  All indicated tests 
and studies should be performed.  

A.  The orthopedist, podiatrist, and/or 
dermatologist should review the entire 
claims folder and render an opinion, with 
degree of probability expressed, as to 
the approximate date of onset of any 
presently manifested disabilities of the 
feet (i.e., are they causally or 
etiologically related to service)?  The 
appropriate examiner(s) should comment 
upon the significance, if any, of the in-
service clinical notation of callosities, 
left foot ingrown toenails with surgical 
excision of the left 1st ingrown toenail, 
and onychomycosis.  The orthopedist 
should render an opinion, with degree of 
probability expressed, as to the 
approximate date of onset of any 
presently manifested disabilities of the 
upper extremities (i.e., are they 
causally or etiologically related to 
service)?  The orthopedist should comment 
upon the significance, if any, of the in-
service clinical notation of a left wrist 
sprain.  The examiner(s) should provide a 
detailed explanation of the rationale for 
their conclusions.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).

B.  The peripheral vascular examiner 
should review the entire claims folder 
and render an opinion, with degree of 
probability expressed, as to whether 
residuals of frozen feet are currently 
manifested versus 
diabetic/arteriosclerotic peripheral 
vascular disease, etc.  If residuals of 
frozen feet are presently manifested, 
what is the approximate date of onset 
(i.e., are the residuals of frozen feet 
causally or etiologically related to 
service)?  The examiner should comment 
upon whether the clinical evidence 
indicates that appellant actually 
sustained frostbite with chronic 
residuals during service.  The examiner 
should provide a detailed explanation of 
the rationale for his conclusions.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

5.  The RO should arrange a pulmonary 
examination with respect to the issue of 
service connection for a pulmonary 
disease/disability.  All indicated tests 
and studies should be performed.  The 
pulmonologist should review the entire 
claims folder and render an opinion, with 
degree of probability expressed, as to 
the approximate date of onset of any 
presently manifested pulmonary 
disease/disability (i.e., is it causally 
or etiologically related to service)?  
The examiner should provide a detailed 
explanation of the rationale for his 
conclusions.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

6.  The RO should arrange an audiologic 
examination with respect to the issue of 
service connection for bilateral 
defective hearing.  All indicated tests 
and studies should be performed.  The 
examiner should review the entire claims 
folder and render an opinion, with degree 
of probability expressed, as to the 
approximate date of onset of any 
presently manifested defective hearing 
(i.e., is it causally or etiologically 
related to service)?  The examiner should 
comment upon the significance, if any, of 
appellant's military assignment to an 
artillery battery; and his post-service 
occupation as a carpenter and barber (See 
October 1995 hearing transcript, at T.4, 
10, and October 1996 hearing transcript, 
at T.11) (i.e., was his defective hearing 
caused by or etiologically related to any 
in-service excessive noise exposure; or 
was his defective hearing caused by or 
etiologically related to post-service 
employment excessive noise exposure, the 
aging process, etc., rather than any in-
service excessive noise exposure)?  The 
examiner should comment upon the 
significance, if any, of the in-service 
clinical notation of acute otitis media 
of the right ear and the May 1995 VA 
audiologic examination findings.  The 
examiner should provide a detailed 
explanation of the rationale for his 
conclusions.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  

7.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for bilateral 
defective hearing, disabilities of the 
feet, a pulmonary disability, and 
residuals of injuries to the upper 
extremities.  The RO should initially 
determine whether these service 
connection claims are well grounded.  If 
the RO determines that these service 
connection claims are not well grounded, 
the RO should consider Robinette v. 
Brown, 8 Vet. App. 69 (1995); See also 
Epps v. Brown, 9 Vet. App. 341 (1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
If the RO determines that these service 
connection claims are well grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 9 -


